Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Interview conducted 05/17/2022. Claims 1-5, 7-12, and 14 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ronald Jones on 5/17/2022. 
The application has been amended as follows: 
Please amend paragraph [0030] as indicated below.  This amendment to paragraph [0030] is to take the place of any previous amendments to paragraph [0030].
[0030]	The occupancy grid is created and updated using a dual inverse sensor model (ISM) that includes a positive inverse sensor model and a negative inverse sensor model.  An inverse sensor model is a model that specifies a distribution of state variables (i.e., in the occupancy grid) based on measurements.  The positive ISM assigns a conditional occupancy probability or a “likelihood” to a bin of the occupancy grid based on a measurement indicating the presence of a detection at a corresponding location in the environment.  The positive ISM uses random variables to represent the presence of the object at a given location in the environment.  The negative ISM describes areas in which no detections occur and assigns suitable probabilities to the corresponding bins.  In one embodiment, the positive ISM and negative ISM are updated separately using the radar observations, where radar observations include regions or directions in which detections occur and regions or directions in which no detections are found.  The regions or directions in which no detections are found (no-detection directions) are used to update the negative ISM and the regions or directions in which detections are found (with-detection directions) are used to update the positive ISM.  The negative ISM and positive ISM are then combined in order to create an updated dual ISM.  The updated dual ISM is used to create a static occupancy grid.



Allowable Subject Matter
Claims 1-5, 7-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, Examiner deems a method for observing an environment of a vehicle, comprising: obtaining a plurality of detections at a sensor of an object located in an environment of the vehicle; determining with-detection directions with respect to the sensor that include the plurality of detections and no-detection directions with respect to the sensor that do not include the plurality of detections; assigning an empty space likelihood to an empty space occupancy grid of the sensor along the no-detection directions; separating the plurality of detections into static detections and dynamic detections based on a movement of the vehicle; assigning the static detections to a static occupancy grid; updating the static occupancy grid using a static occupancy grid history and a velocity of the vehicle; combining the updated static occupancy grid, the dynamic detections and the empty space occupancy grid to obtain a dynamic occupancy grid; and generating a map of the environment using the dynamic occupancy grid to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include generating an empty space occupancy grid, and updating a static occupancy grid, dynamic detections and an  empty space occupancy grid to obtain a dynamic occupancy grid for map generation.
Claims 2-5 and 7, and 9-12 and 14, depend from claims 1 and 8, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669